Title: Benjamin Henry Latrobe to Thomas Jefferson, 28 August 1809
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          Dear Sir,  Washington Augt 28th 1809
          I have packed up & sent to Richmond to be forwarded to Monticello a box containing the Model of the Capital of the Columns of the lower Vestibule of the Senatorial apartments of the North Wing of the Capitol; which is composed of Ears of Maize. On a short frustum raising it about 4 feet from the Ground it may serve for a Dial stand, and should you appropriate it to that use I will forward to you an horizontal dial cut P in Pennsylvanian Marble of a proper size. This Capital, during the Summer Session obtained me more applause from the Members of Congress than all the Works of Magnitude, of difficulty & of splendor that surround them.—They christened it, the Corn Cob Capital,—whether for the sake of the allitteration I cannot tell, but certainly not very appropriately. A few days ago I struck the center of the great Arch of the Senate Chamber. It is as you know a half dome of 60 feet diam. No accident whatever attended the operation. The new Arch of the Supreme court room was compleated some time in June, & the Plaisterers have already finished it in a very superior style.—There is in fact no doubt whatever of the Senate’s occupying their permanent chamber this Session. I dread however the effect of an arrangement made by a committee of the Senate appointed on the last day of the Summer Session for the purpose of examining into the accomodations proposed for the Senate on the floor of the Chamber, & directing what should be done.—This committee composed of Messrs Anderson, Thruston & Lloyd, annulled the arrangement I had made to accomodate the house of Rep. with permanent seats along the Wall, &, in fact, by that means rendered their attendance on the floor very inconvenient to themselves & to the Senators. I should not wonder if the ill blood occasioned hereby, were to prevent any further appropriation for the Capitol from passing the house of Representatives.—
          I have still here belonging to You a Stone from the Missouri which has now been for near two Years in the hands of our Italians. It is not yet entirely finished. Franzoni has cut on one side an Indian Warrior smoking his pipe with his Tomahawk bow & arrows besides him. The face & figure are copied from an Indian who was here & are highly characteristic. Andrei has added a venerable Oak under which the Indian reposes. An Eagle occupies a branch of the tree, & an Rattlesnake is also introduced, as well as a deer in the back ground, Andrei’s part of the work is most laboriously wrought but stiff, and he in fact has delayed the compleation of the piece, which is not yet quite ready. They have worked at it, at spare hours:—The piece is about 7 inches square.—
          My attention to the public work is so unremittingly required, that I despair of being able to visit you at Monticello this autumn. In fact neither my time nor my spirits permit me to look to any thing as likely to happen, which is to give me as much pleasure, as such a visit would afford. After laboring for 6 Years here for the public, I find myself an object of suspicion & hatred, & persecuted by the most unmanly abuse in the public papers. To have injured my private fortune, and wasted the best Years of my life in successful labors for the public avails me nothing. Were I a politician & could I reap the advantages of political eminence,—and enjoy the indemnity against the slander of our  one party which is given by the praise of the other which politicians possess,—I should not complain, but for the last 10 Years of my life I have never been mentioned in the papers but to be slandered, nor has one solitary paragraph ever hinted that I might possibly possess honesty, taste or skill.—
          But I beg your pardon for intruding upon you these complaints. Accept the assurances of my warmest attachment & respect.
          Yours most truly B H Latrobe
        